Pratt, J.,
(concurring.) Upon the conceded facts, we think the plaintiff was entitled to have the jury instructed to find a verdict. Elvira Barker deposited money in bank in 1860 in her own name, as trustee for tlie plaintiff. In 1884, she drew it out, and converted it to her own use. it was immaterial whether the plaintiff knew of the deposit or not. When the money was deposited in her name as cestui que trust, it became her property. Martin v. Funk, 75 N. Y. 134; Mabie v. Bailey, 95 N. Y. 206; Willis v. Smyth, 91 N. Y. 297. None of the acts of the trustee afterwards had any tendency to prove a valid defense to the action. Mabie v. Bailey, supra. The legal title was in the trustee, but she could not convert the money to her own use without being liable to account. By the act of depositing the money, (assuming it was the money of testatrix at the time,) it became an executed gift, and thereafter it was a trust fund; so that, in no view of the case, was there any question of fact for the jury to determine. The judgment is right, and must be affirmed, with costs.